Citation Nr: 1143023	
Decision Date: 11/23/11    Archive Date: 12/06/11

DOCKET NO.  09-42 2194	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Cleveland, Ohio


THE ISSUES

1.  Entitlement to a rating in excess of 30 percent for a left knee disability.

2.  Entitlement to a rating in excess of 10 percent for a right knee disability.

3.  Entitlement to a rating in excess of 10 percent for a left knee scar.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Matthew Blackwelder, Counsel


INTRODUCTION

The Veteran had active military service from October 1981 to July 1991.

This appeal comes to the Board of Veterans' Appeals (Board) from a July 2007 rating decision. 

The issue of a left knee scar is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The Veteran's left knee is not shown to have chronic residuals of severe painful motion or weakness in the affected extremity.

2.  The Veteran's left knee is not ankylosed.

3.  The Veteran's left knee is not shown to cause tibia/fibula impairment with nonunion.

4.  Even considering functional limitation from pain, extension of the Veteran's left knee is not limited to 30 degrees or more.

5.  The Veteran has consistently demonstrated range of motion in her right knee from 0 to more than 100 degrees, even contemplating functional limitation.

6.  The Veteran is not shown to have either recurrent subluxation or lateral instability in her right knee.

7.  There is nothing unique or unusual about either of the Veteran's service connected knee disabilities that would render the schedular rating criteria inadequate.


CONCLUSIONS OF LAW

1.  Criteria for a rating in excess of 30 percent for the Veteran's left knee disability have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.14, 4.40, 4.45, 4.59, 4.71a, DCs 5010, 5055, 5256, 5261, 5262 (2011). 

2.  Criteria for a rating in excess of 10 percent for a right knee disability have not been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.14, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code (DC) 5010, 5257, 5260, 5261 (2011). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Disability ratings are determined by applying a schedule of ratings that is based on average impairment of earning capacity.  Separate diagnostic codes identify the various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R., Part 4.  Each disability must be viewed in relation to its history and the limitation of activity imposed by the disabling condition should be emphasized. 38 C.F.R. § 4.1.  Examination reports are to be interpreted in light of the whole recorded history, and each disability must be considered from the point of view of the appellant working or seeking work.  38 C.F.R. § 4.2.  Where there is a question as to which of two disability evaluations shall be applied, the higher evaluation is to be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating is to be assigned.  38 C.F.R. § 4.7.
 
The Board notes that while the regulations require review of the recorded history of a disability by the adjudicator to ensure an accurate evaluation, the regulations do not give past medical reports precedence over the current medical findings.  Where an increase in the disability rating is at issue, the present level of the veteran's disability is the primary concern.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  It is also noted that staged ratings are appropriate for an increased rating claim whenever the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).
 
In June 2006, the Veteran filed a claim seeking an increased rating for her bilateral service connected knee disabilities.  The Veteran is currently rated at 30 percent for her left knee and at 10 percent for her right knee under 38 C.F.R. § 4.71a, DCs 5055 and 5260 respectively.

In October 2005, the Veteran was seen by VA.  It was noted that the Veteran had been having some trouble with her left knee in February 2005 after long hours of activity, but she stated that she was not having any difficulties any more, despite her usual activities, and she stressed a desire to get a job at the Post Office.  

On examination there was no significant effusion, the Veteran had "great" range of motion, from full extension all the way to approximately 115 degrees of flexion without any difficulty.  Moreover, her knee was stable to varus and valgus stress.  The doctor indicated that the Veteran was able to return to any work of her choosing.

In December 2006, the Veteran underwent a VA examination at which she reported still experiencing pain in her left knee that that was made worse with prolonged walking, standing, and weather changes.  The Veteran took anti-inflammatory medication, but she did not need any assistive devices (to include canes, crutches, or braces).  The Veteran worked for the Post Office as a mail sorter, and was on her feet all day, which increased the left knee pain, but it was noted that she had no restriction on employment, providing factual evidence against her own claims.  The Veteran was able to do all routine daily activities, with only the climbing of stairs bothering her.  

The Veteran demonstrated extension of the left knee to 0 degrees and flexion to 100 degrees.  The Veteran did have increased pains with range of motion, especially against resistance.  Nevertheless, muscle strength was 5/5.  Repetitive motion did not decrease motion, but did increase pain and fatigue.  The Veteran denied any periods of flare-ups, indicating that the pain in the left knee were chronic.  The examiner asserted that there was no instability present in the left knee.  X-rays showed that the position of the prosthesis appeared to be satisfactory.

In May 2007, the Veteran underwent a VA examination of her right knee.  The right knee was noted to have a little aching, and a lot of repetitive motion was noted to bother it.  The Veteran was not using any assistive devices.  The Veteran was able to do her normal job as a driver for the Post Office, and she was able to do normal activities of daily living, providing more factual evidence against her claim that the Board find to be of high probative weight.  The Veteran had right knee motion from 0-130 degrees, and there was no pain with knee motion.  Repetitive motion caused increasing symptomatology, but did not diminish range of motion.  No flare-ups were noted or reported.  The Veteran's right knee was found to be stable to medial and lateral, anterior and posterior testing.  X-rays revealed mild arthritis.

In April 2008, the Veteran was seen by VA, at which time she reported having edema every night after work.  Range of motion testing showed full range of motion with pain.  In May 2008, the Veteran reported slight worsening of knee pain, which she suspected was secondary to increased activities.  The Veteran demonstrated range of motion from 0-115 degrees.  There was effusion present, and there was slight laxity to varus/valgus strain.  There was no laxity on the anteroposterior drawer.  In June 2008, the Veteran reported that her knee pain had gotten significantly better since her previous visit.  The Veteran demonstrated range of motion from 10-95 degrees in her left knee.  No effusion, warmth or erythema was present.  The Veteran had no varus or valgus instability.  The doctor felt that the Veteran might consider activity restriction and anti-inflammatory medication.

In June 2008, the Veteran did seek treatment in the emergency room for left knee swelling, but she was referred to urgent care.  A few days later, the orthopedic unit at VA saw the Veteran at which time she was in no acute distress.  She demonstrated range of motion from approximately full extension to 100 degrees of flexion (although the doctor noted that there might be a slight 10 degree flexion contracture).  There was no effusion, and the Veteran was stable to varus and valgus stress.  She was stable to anterior and posterior stress.  The orthopedic doctor indicated that the acuity of the Veteran's symptoms might be due to the fact that she was overusing her left knee and wearing on the prosthesis.   He explained that she should modify her activity and work restrictions to improve the longevity of the implant.  The doctor recommended that she be restricted from working as a residential mail carrier.

At another appointment in June 2008, it was noted that the Veteran's left knee pain had gotten significantly better.  The Veteran was in no apparent distress.  She had no effusion, warmth or erythema, and there was no varus or valgus instability.  The Veteran demonstrated range of motion in her left knee from 10-95 degrees. 

Several weeks later, in late June 2008, the Veteran demonstrated full extension and approximately 100 degrees of flexion in her left knee.  Her left knee was again stable to varus and valgus stress; and it was stable to anterior and posterior stress. 

In July 2008, the Veteran's sister wrote a letter, but the letter addressed mainly the Veteran's military service and did not provide any information that was relevant to her claim for an increased knee rating.  The Veteran also wrote a letter indicating that she had experienced knee pain for years, and had knee pain every day.  She stated that she had not had any problems with her left knee until earlier that year when she started delivering mail door to door.  She asserted that she had mild to medium pain in her right knee if she walked for a long period of time, and her left knee swelled up and was very painful.  She indicated that she had been issued knee braces for both legs for stabilization.  She also reported going to the emergency room on account of her left knee swelling.  She indicated being told that her prosthetic had shifted and would wear out in 3-5 years if she did not cease to overwork it.  She asserted that she had a difficult time standing up from a seated position or walking up flights of stairs, because her knees felt week and would give out.

In October 2008, the Veteran was noted to have decreased some of her routes and activity as a mail carrier.  The Veteran was in no acute distress.  She had a nonantalgic gait.  She had minor amount of instability to varus and valgus stress.

In March 2009, the Veteran was again seen by the orthopedic department at VA.  She reported mild to moderate left knee pain with activity.  The Veteran was noted to have decreased her routes and activity.  The Veteran also reported some instability.  On examination, the Veteran demonstrated range of motion in her left knee from 0-90 degrees.  Patella tracked properly and the Veteran had stable end points with varus and valgus stress.  The doctor stated that decreased component height might be indicative of some poly wear that would explain the gradual increase in instability.  There was some looseness noted on the examination, but the Veteran's ligaments were intact.

A bone scan in April 2009 showed no evidence of loosening of the left knee prosthesis.

In June 2009, the Veteran reported chronic effusions which were worse after long periods of work.  The Veteran also reported that she continued to have feelings of instability and some pain.  She continued to be a mail deliverer, and she had not obtained her brace which had been ordered previously.  On examination, the Veteran had mild effusion, she demonstrated range of motion from 0-115 degrees.  There was a mild medial opening with valgus stress, but endpoints were stable, and the doctor stated that he could not appreciate any frank instability in the left knee.  

In her substantive appeal, the Veteran reported that her left knee seemed to want to give out at times, and the prosthetic piece in her left knee popped in and out of place, causing pain.  She also indicated that her right knee was painful.  She stated that it was difficult for her to walk up stairs, get out of bed, kneel, bend or get up from a seated position.  

In November 2009, the Veteran reported pain that mostly occurred with prolonged standing at her job, or with going up and down stairs.  The Veteran worked as a mail carrier, and she stated that her job might be too taxing for her.  The Veteran was in no acute distress.  She demonstrated range of motion from 0-115 degrees. There was a mild medial opening with valgus stress, but endpoints were stable, and the doctor stated that otherwise the Veteran did not have any signs of instability in the left knee.  It was noted that the Veteran had been using a hinged brace on the left knee which seemed to help.  The doctor wrote a note indicating that the Veteran could not do prolonged standing and that she could not go up and down stairs.

In December 2009, the Veteran underwent a VA examination of her knees.  The examiner noted that the Veteran wore braces on both knees.  The Veteran reported progressive problems, including pain, soreness, tenderness, occasional stiffness/swelling.  The Veteran reported difficulty with prolonged standing and walking.  The Veteran was able to do normal activities of daily living.  She demonstrated range of motion from 0-95 degrees in the left knee and from 0-135 degrees in the right knee.  The examiner stated that there was pain at the extremes of motion, including in the last 30 degrees of right knee motion, and mild pain throughout the range of motion of the left knee.  Repetitive motion did increase knee pain.  Flare-ups occurred with prolonged standing and walking.  The Veteran's knees were found to be stable.

Several friends wrote letters in April 2010, indicating that they were of the opinion that the Veteran's knees were worsening, indicating that she had difficulty walking and standing.

In June 2010, the Veteran was noted to be in no acute distress.  She demonstrated full extension and flexion to approximately 100 degrees.  The doctor indicated that there was no specific tenderness to palpation.

In July 2011, the Veteran was seen by VA orthopedics.  It was noted that she had done very well after her knee replacement, but that she had begun to complain of some left knee pain approximately one year earlier.  It was noted that the Veteran worked as a mail carrier and had walked extensively on her left knee.  The Veteran was given braces, which reportedly helped her pain, but the braces no longer fit.  With regard to the right knee, it was noted that the Veteran had pain.  On examination, the Veteran had slight left knee effusion, but had full extension and flexion bilaterally.  There was no instability to varus and valgus stress in either knee.  There was no palpable or audible mechanical derangement noted in the left knee.  
 
The Veteran also testified at a hearing before the Board in July 2011, asserting that her knees made it harder for her to walk upstairs and get in and out of the trucks, and had resulted in some limited duty at work.  Nevertheless, the Veteran was able to continue working as a mail carrier for the Post Office.  The Veteran asserted that she was having a little bit of pain in her left knee at the time of the hearing.  She reported taking ibuprofen daily.  After work, the Veteran indicated that she would treat her knees with heat, ice, and elevation.  It is noted that the Veteran reported wearing knee braces for work, but was not wearing any at the time of her examination.  The Veteran indicated that she could walk approximately half an hour carrying a mail bag before her knees would begin to hurt.  The Veteran indicated that on really bad days, after 10-12 hours of work, she would barely be able to walk.

Left knee

As noted, the Veteran's left knee is currently rated at 30 percent under 38 C.F.R. § 4.71a, Diagnostic Code 5055, which governs the evaluation of a knee following a knee replacement operation.

Under this rating code, a 100 percent evaluation is assigned for one year following implantation of prosthesis.  Thereafter, a minimum rating of 30 percent is assigned.  

A rating in excess of 30 percent may be assigned in two circumstances.  First, when a knee, post-arthroscopy, continues to have intermediate degrees of residual weakness, pain or limitation of motion, it is to be rated by analogy to Diagnostic Codes 5256, 5261, or 5262.  Alternatively, when there are chronic residuals consisting of severe painful motion or weakness in the affected extremity, a 60 percent evaluation may assigned.  

Diagnostic Code 5256 is assigned when there is ankylosis of the knee.  Ankylosis is defined as "immobility and consolidation of a joint due to disease, injury, surgical procedure."  Lewis v. Derwinski, 3 Vet. App. 259 (1992) (citing Saunders Encyclopedia and Dictionary of Medicine, Nursing, and Allied Health at 68 (4th ed. 1987)).  In this case, the Veteran has repeatedly demonstrated considerable range of motion in the left knee and there is no indication or allegation in the evidence of record that the left knee is ankylosed.  The Veteran is clearly able to move her left knee, and it is not ankylosed.  As such, assigning a rating based on ankylosis would be inappropriate.

Under DC 5261, a noncompensable rating is assigned when extension of the leg is limited to 5 degrees; a 10 percent rating is assigned when extension of the leg is limited to 10 degrees; and a 20 percent rating is assigned when extension is limited to 15 degrees.  38 C.F.R. § 4.71a, DC 5261.  

As such, a rating in excess of 30 percent for limitation of extension would require extension to be limited to 30 degrees or more.  However, as described above, the Veteran has repeatedly and consistently demonstrated extension well beyond 30 degrees in her left knee (including when range of motion of the left knee was tested in December 2006, April 2008, May 2008, June 2008, March 2009, June 2009, November 2009, December 2009, and July 2011, among others).  

The Board has considered whether a higher disability evaluation is warranted on the basis of functional loss due to pain or due to weakness, fatigability, incoordination, or pain on movement of a joint under 38 C.F.R. §§ 4.40 and 4.45.  See also DeLuca v. Brown, 8 Vet. App. 202 (1995).  Functional loss contemplates the inability of the body to perform the normal working movements of the body with normal excursion, strength, speed, coordination and endurance, and must be manifested by adequate evidence of disabling pathology, especially when it is due to pain.  38 C.F.R. § 4.40.  

In this case, while it has been noted that repetitive motion caused additional pain, it was not shown to additionally limit extension.  For example, at the Veteran's VA examination in December 2009, she demonstrated range of motion in her left knee from 0-135 degrees.  She was noted to have pain in the last 30 degrees of motion, but the examiner did not specifically find that extension was functionally limited by pain.  

Moreover, even if extension was slightly limited by pain, pain alone is not sufficient to warrant a higher rating, as pain may cause a functional loss, but pain itself does not constitute functional loss.  Mitchell v. Shinseki, No. 09-2169, 2011 WL 3672294, at 4 (Vet. App. Aug. 23, 2011) (emphasis added).  Rather, pain must affect some aspect of "the normal working movements of the body" such as "excursion, strength, speed, coordination, and endurance," in order to constitute functional loss.  Id. at 11; see 38 C.F.R. § 4.40.  In this case, it does not.  Therefore, a rating in excess of 20 percent is not warranted based on limitation of extension.

Diagnostic Code 5262 is based on impairment of the tibia and fibula.  However, to warrant a rating in excess of 40 percent, nonunion of the tibia and fibula must be shown with loose motion.  A brace is also required.  The Veteran did testify that she wears a brace for work, but she was not wearing any brace at the time of her hearing, implying that she did not require a brace.  Additionally, at her July 2011 VA treatment session, the doctor indicated that x-rays showed the replaced left knee to be grossly well aligned.  As such, a rating under Diagnostic Code 5262 is not warranted.

Diagnostic Code 5055 also provides that when there are chronic residuals from a knee replacement consisting of severe painful motion or weakness in the affected extremity, a 60 percent evaluation may assigned.  

The Board has closely reviewed the evidence in this case, but simply does not believe that a 60 percent rating is warranted.  There is no question that the Veteran's left knee is painful at times; as the Veteran has testified to such.  However, it appears that this pain occurs after extensive use as a postal worker.  For example, the Veteran she testified that on really bad days, after 10-12 hours of work, she would barely be able to walk.  As such, the pain occurs after overuse and exertion, and is not inherently present in the left knee.  

At her most recent treatment session in July 2011, it was noted that the Veteran had begun to complain of some knee pain.  However, she remained able to complete full range of motion in her left knee on examination.  She also had no knee instability on objective medical testing.  X-rays also showed no obvious derangement.  As such, the Board is unable to conclude that the Veteran has either severe pain or weakness in her left knee; and therefore a 60 percent rating is not warranted.

As described, the Veteran's left knee disability does not meet the schedular rating criteria for a rating in excess of the 30 percent rating that is assigned.
  
The Board has also considered whether an extraschedular rating is warranted, noting that if an exceptional case arises where ratings based on the statutory schedules are found to be inadequate, consideration of an "extra-schedular" evaluation commensurate with the average earning capacity impairment due exclusively to the service-connected disability or disabilities will be made.  38 C.F.R. § 3.321(b)(1).  The Court has held that the determination of whether a claimant is entitled to an extraschedular rating under § 3.321(b) is a three-step inquiry, the responsibility for which may be shared among the RO, the Board, and the Under Secretary for Benefits or the Director, Compensation and Pension Service.  Thun v. Peake, 22 Vet. App. 111 (2008).  The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  This means that initially there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is adequate, and no referral is required.  If the criteria do not reasonably describe the claimant's disability level and symptomatology, a determination must be made whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  38 C.F.R. § 3.321(b)(1) (related factors include "marked interference with employment" and "frequent periods of hospitalization").  See id. 

However, in this case, the Veteran's main left knee symptoms are pain, swelling and limitation of motion, which are all contemplated in the rating assigned.  Moreover, these symptoms occur after overuse during long days walking around as a mail carrier.  As such, the evidence fails to show anything unique or unusual about the Veteran's left knee disability that would render the schedular criteria inadequate; and because the schedular rating criteria is adequate, referral for extraschedular consideration is not warranted. 

As such, a rating in excess of 30 percent for the Veteran's right knee disability is denied.

Right knee

The Veteran's right knee is currently rated at 10 percent under 38 C.F.R. § 4.71a, Diagnostic Code 5260 based on limitation of flexion.

Under 38 C.F.R. § 4.71a, DC 5260, a noncompensable rating is assigned when flexion of the leg is limited to 60 degrees; a 10 percent rating is assigned when flexion is limited to 45 degrees; a 20 percent rating is assigned when flexion is limited to 30 degrees; and a 30 percent rating is assigned when flexion is limited to 15 degrees.  38 C.F.R. § 4.71a, DC 5260.    

A rating may also be provided based on limitation of extension. Under DC 5261, a noncompensable rating is assigned when extension of the leg is limited to 5 degrees; a 10 percent rating is assigned when extension of the leg is limited to 10 degrees; and a 20 percent rating is assigned when extension is limited to 15 degrees.  38 C.F.R. § 4.71a, DC 5261.  

Standard range of knee motion is from 0 degrees (extension) to 140 degrees (flexion).  38 C.F.R. § 4.71, Plate II.

The range of motion in the Veteran's right knee has been assessed on several occasions throughout the course of her appeal.

At a VA examination in May 2007, the Veteran demonstrated right knee motion from 0-130 degrees, and there was no pain with knee motion.  Repetitive motion caused increasing symptomatology, but did not diminish range of motion.  No flare-ups were noted or reported.  

In December 2009, the Veteran demonstrated range of motion from 0-135 degrees in the right knee.  The examiner stated that there was pain at the extremes of motion, including in the last 30 degrees of right knee motion.  Repetitive motion did increase knee pain.  Flare-ups occurred with prolonged standing and walking.  

In July 2011, the Veteran noted to have full extension and flexion in the right knee.

As such, on each occasion that the range of motion of the Veteran's right knee was measured during the course of her appeal, she demonstrated full extension and flexion to at least 100 degrees.  Because she consistently demonstrated full extension, the Veteran has not shown the 5 degrees of loss of extension that is required for even a noncompensable rating.  Similarly, because flexion was to more than 100 degrees, it greatly exceeded the 60 degree limit required for even a noncompensable rating.  Thus, the limitation of motion caused by the Veteran's service-connected right knee disability is insufficient to mandate a rating in excess of the 10 percent rating that is already assigned for her right knee.  

In reaching this conclusion, the Board has considered whether a higher disability evaluation is warranted on the basis of functional loss due to pain or due to weakness, fatigability, incoordination, or pain on movement of a joint under 38 C.F.R. §§ 4.40 and 4.45.  See also DeLuca v. Brown, 8 Vet. App. 202 (1995).  Functional loss contemplates the inability of the body to perform the normal working movements of the body with normal excursion, strength, speed, coordination and endurance, and must be manifested by adequate evidence of disabling pathology, especially when it is due to pain.  38 C.F.R. § 4.40.  

The Veteran has complained about pain in her knees, such as at her hearing before the Board in July 2011.  However, there is no indication that the pain has so functionally limited the motion in her right knee that it would merit a rating in excess of 10 percent based on either limitation of extension or limitation of flexion.  For example, in December 2009, the Veteran had flexion to 135 degrees, with pain only noted in the last 30 degrees, suggesting that the Veteran had pain free motion to approximately 100 degrees, which greatly exceeds the 60 degree limit for even a noncompensable rating.  There has also been no medical indication that the pain in the Veteran's right knee causes actual functional limitation that would warrant a rating in excess of 10 percent.  For example, in July 2011, the doctor indicated that the Veteran had pain in her right knee, but found that she nevertheless had full extension and flexion.

As noted the Court of Appeals for Veterans Claims (Court) has held that pain may cause a functional loss, but pain itself does not constitute functional loss.  Mitchell v. Shinseki, No. 09-2169, 2011 WL 3672294, at 4* (Vet. App. Aug. 23, 2011) (emphasis added).  Rather, pain must affect some aspect of "the normal working movements of the body" such as "excursion, strength, speed, coordination, and endurance," in order to constitute functional loss.  Id. at 11*; see 38 C.F.R. § 4.40.

The Veteran has complained of pain causing difficulty with work (which requires her to get in and out of trucks and to climb stairs), but she continues to work full time as a mail carrier.  Even then, it appears that her knee problems increase primarily after long days on her feet and are not inherently symptomatic.  Therefore, the Veteran's knee pain has not been shown to cause sufficient functional limitation to justify a rating in excess of the 10 percent that is currently assigned.  

A claimant who has arthritis (as here) and instability of the knee may be rated separately under Diagnostic Codes 5003 and 5257.  However, a separate rating must be based on additional compensable disability.  38 C.F.R. § 4.14 (2009); VAOPGCPREC 23-97 (1997), 62 Fed. Reg. 63604 (1997); Esteban v. Brown, 6 Vet. App. 259 (1994).  Under 38 C.F.R. § 4.71a, DC 5257 (2010), a 10 percent rating is assigned for slight impairment of the knee involving either recurrent subluxation or lateral instability.  A 20 percent rating is assigned for either moderate subluxation or moderate lateral instability, and a 30 percent rating is assigned for severe subluxation or severe lateral instability.  

In this case, a review of the medical and lay evidence fails to show that the Veteran has either lateral instability or recurrent subluxation in her right knee as a result of her service-connected disability.  For example, at a VA examination in May 2007, the Veteran's right knee was found to be stable to medial and lateral testing, as well as to anterior and posterior testing.  Similarly, at an evaluation in December 2009, the Veteran's knees were again found to be stable.  In July 2011, the Veteran's right knee was again found to be stable to varus and valgus stress.  As such, the medical evidence has found no objective evidence of instability on testing. 

At her hearing before the Board, the Veteran did assert that she had in the past been prescribed a knee brace for her right knee (as well as for the left knee); and she indicated that she wore it to stabilize her knee while working.  

The Board has considered whether a lay assertion of instability is sufficient; and recognizes that a layperson is competent to report on the onset and continuity of her current symptomatology.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994) (a Veteran is competent to report on that of which he or she has personal knowledge).  

Lay evidence can also be competent and sufficient evidence of a diagnosis or to establish etiology if (1) the layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  When considering whether lay evidence is competent the Board must determine, on a case by case basis, whether the Veteran's particular disability is the type of disability for which lay evidence may be competent.  Kahana v. Shinseki, No. 09-3525 (U.S. Vet. App. June 15, 2011); see also Jandreau v. Nicholson,  492 F.3d 1372, 1376-77.
  
However, in adjudicating this claim, the Board must assess not only competency of the Veteran's statements, but also their credibility.  See Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006). 
 
In this case, the Veteran asserts that she wears knee braces to stabilize her knee, but whether she has lateral instability is a medical determination, based on testing of the knee; and the fact remains that objective medical testing has consistently found no clinical evidence of lateral instability or subluxation.  

As such, while the Board has considered the Veteran's testimony, the Board does not find that it is sufficiently probative to overcome the objective evidence that weighs against it.  The medical professionals who have evaluated the Veteran have been aware of her complaints of instability, but it was lease complaints that led to the testing being conducted.  Unfortunately, the testing did not actually find any instability, and therefore, a separate rating is not warranted based on either lateral instability or recurrent subluxation of the right knee.  Simply stated, the Board finds that the Veteran's statements are outweighed by the post-service medical records as a whole which, as a whole, provide evidence against this claim.

Therefore, having reviewed the evidence of record, a schedular rating in excess of 10 percent is simply not warranted for the Veteran's right knee disability. 

The Board has also considered whether an extraschedular rating is warranted.  As described above with regard to the Veteran's left knee, if the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is adequate, and no referral is required.  Thun v. Peake, 22 Vet. App. 111 (2008).  In this case, the medical evidence fails to show anything unique or unusual about the Veteran's right knee disability that would render the schedular criteria inadequate.  The Veteran's main symptom is pain which is contemplated in the rating assigned.  As such, the rating schedule fully contemplates the Veteran's right knee disability, and referral for extraschedular consideration is not warranted.  

Therefore, a rating in excess of 10 percent is not warranted for the Veteran's right knee disability, and her claim is accordingly denied.

Duties to Notify and Assist 

Under applicable criteria, VA has certain notice and assistance obligations to claimants.  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  
 
Notice must be provided to a claimant before the initial unfavorable agency of original jurisdiction (AOJ) decision on a claim for VA benefits and must:  (1) inform the claimant about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; and (3) inform the claimant about the information and evidence the claimant is expected to provide.  Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II).  With respect to service connection claims, a section 5103(a) notice should also advise a claimant of the criteria for establishing a disability rating and effective date of award.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 486 (2006).  

In the present case, required notice was provided by a letter dated in July 2006, which informed the Veteran of all the elements required by the Pelegrini II Court as stated above.  The letter also informed the Veteran how disability ratings and effective dates were established.  Under these circumstances, the Board finds that the notification requirements of the VCAA have been satisfied as to both timing and content. 

As to VA's duty to assist, the Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  VA treatment records have been obtained, and the Veteran has not alleged receiving any private treatment for her knees.  Additionally, the Veteran testified at a hearing before the Board. 

The Veteran was also provided with several VA knee examinations (the reports of which have been associated with the claims file).   

During the Veteran's hearing, the Veteran's representative asserted that her knees might have worsened since her last VA examination.  However, it was discussed at the hearing that the Veteran had recently been seen by the VA orthopedic department.  Following her hearing, the Veteran submitted updated VA treatment records, along with a waiver of RO consideration.  These records fully provided the information necessary to evaluate both knee disabilities, and therefore a remand is not considered to be necessary.

As such, VA has satisfied its duties to notify and assist, and additional development efforts would serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  Because VA's duties to notify and assist have been met, there is no prejudice to the Veteran in adjudicating this appeal.
 
ORDER

A rating in excess of 30 percent for a left knee disability is denied.

A rating in excess of 10 percent for a right knee disability is denied.


REMAND

In order to appeal a RO rating decision to the Board, certain procedural steps must be followed to grant the Board jurisdiction to review the case.  First, once a rating decision issues, the veteran or her representative must file a timely NOD; so long as the issues being appealed are clear, the AOJ by law must then issue a SOC; finally, to convey jurisdiction to hear the case on the Board, the veteran must file a timely, substantive appeal.  38 C.F.R. §§ 19.26, 20.200, 20.201, 20.302(a).  

In this case, the Veteran's claim was adjudicated in a July 2007 rating decision which denied increased ratings for the Veteran's right knee, her left knee, and for a scar on the left knee.  The Veteran filed a notice of disagreement in June 2008, indicating that she continued to request an increased rating for her bilateral knees.  A statement of the case was issued in August 2009 which addressed only the increased ratings for the right knee and left knee.  The statement of the case did not address the rating that was assigned for the Veteran's left knee scar.  In October 2009, the Veteran filed a substantive appeal in which she explained why she believed the RO had incorrectly decided her claims with regard to her right knee, left knee, and left knee scarring.

The RO treated this document as a claim for an increased rating for left knee scarring.  However, because no special wording is required for a NOD, the Veteran's indication in her notice of disagreement that she disagreed with the knee ratings should be taken to have been a notice of disagreement with the July 2007 rating decision which denied an increased rating for the Veteran's scar.  See 38 C.F.R. §§ 20.201, 20.302(a).  Although the RO subsequently adjudicated scar claims in July and October 2010 rating decision, the fact remains that the Veteran has not been provided a statement of the case on her original disagreement with the July 2007 rating decision which had denied a rating in excess of 10 percent for scarring of the left knee.  Manlincon v. West, 12 Vet. App. 238, 240-41 (1999); see also Godfrey v. Brown, 7 Vet. App. 398, 408-410 (1995); Archbold v. Brown, 9 Vet. App. 124, 130 (1996); VAOPGCPREC 16-92 (O.G.C. Prec. 16-92).  However, this issue will be returned to the Board after issuance of the SOC only if perfected by the filing of a timely substantive appeal.  See Smallwood v. Brown, 10 Vet. App. 93, 97 (1997); Archbold, 9 Vet. App. at 130.

Therefore, this matter is remanded for the following action:

The RO should consider the issue of whether rating in excess of 10 percent for scarring of the left knee; if the benefits sought cannot be granted, the RO should issue a statement of the case in accordance with applicable law and regulations.  The Veteran, and her representative, should be informed of the period of time within which he must file a substantive appeal to perfect her appeal to the Board concerning this issue.  If a timely substantive appeal is not filed, the claim should not be certified to the Board.  If so, subject to current appellate procedures, the case should be returned to the Board for further appellate consideration, if appropriate. 

The purpose of this remand is to comply with governing adjudicative procedures.  The Board intimates no opinion, either legal or factual, as to the ultimate disposition of the remanded issue.  The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 U.S.C. §§ 5109B, 7112).
 

______________________________________________
JOHN J. CROWLEY 
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


